DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered.
	Applicant’s amendment and response, filed 2/4/2021 has been entered and carefully considered but is not completely persuasive.
	Claims 1, 2, 4, 6-9, 11, 13-16, 19-20 are under examination.  All other claims have been canceled.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 6-9, 11, 13-16, 19-20 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:

(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims are drawn to computer-implemented methods, systems and computer program products.
With respect to step  (2A)(1) The claims are directed to an abstract idea of receiving genomic data for responsive and non-responsive phenotypes; receiving lists of gene sets which are grouped based on similar characteristics, and mathematically analyzing subsets of the data through steps of analyzing mutational load, and mutational differentiation, for responsiveness to a treatment to arrive at a subset of genes which is enriched for those attributes. The claims also encompass the natural law of analyzing naturally occurring genotype- phenotype relationships in naturally occurring phenotypes of responsiveness or non-responsiveness to a treatment.  "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations and nature-based products that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP2106(b)).
	Mathematical concepts recited in claims 1, 8 and 15 include:

“determining a differentiation enrichment score that reflects a statistical significance of genes in D and D’ by constructing a contingency table for each G per R and R’ separately and using a two way statistical test…” (a mathematical concept: a mathematical calculation, determining statistical significance, creating contingency tables, performing two-way statistical tests)
“identifying by the processor, an enriched gene set GE comprising the set of genes G that is statistically enriched for D and M in the phenotype R.” (mathematical concept of a set having a statistical enrichment; alternatively a mental process of identifying a set meeting a level of statistical enrichment)
	Mental processes recited in claims 1, 8 and 15 include:
“identifying by the processor a plurality of gene sets…genes associated with an attribute of a plurality of attributes comprising…” (a mental process of selecting data which meets various attribute requirements, data selection)
“determining a set of genes G corresponding to genes in the gene set for the phenotype R and a set of genes G’ corresponding to genes outside the gene set for the phenotype R” (mental process of identifying specific items within a set, and identifying items outside the set)
“determining a set of mutated genes M for the phenotypes R and R’ and a set of non-mutated genes M’ for the phenotypes R and R’ wherein a gene is M if it is loaded” (mental 
“determining, by a processor, a set of differentiated genes D and a set of non-differentiated genes D’ for the phenotypes R and R’ where a gene is in D if it is mutated in R but not in R’;” (data identification, data comparison, data selection, all mental steps)
“identifying, by the processor, an enriched gene set Ge comprising the set of genes G that is statistically enriched for D and M in the phenotype of R” (a mental process of identifying items in a set which meet a requirement/ alternatively a mathematical concept of calculating measures of statistical significance and enrichment for members of a set)
The following claims 1, 8 and 15 encompassing a law of nature:
The naturally occurring correlation between genes, naturally occurring mutations, and naturally occurring responsiveness to a treatment.
	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).

Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Claim 1 also recites the additional non-abstract element of being  “computer-implemented”. Claim 8 recites the additional non-abstract element of a “computer readable storage medium”.  Claim 15 recites the additional non-abstract limitations of a “processing system” which comprises a processor and memory.
	The claims do not describe any specific computational steps by which the “computer parts” performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer such as the computer readable recording media are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f)).
	The independent claims 1, 8 and 15 do not provide a practical application of the finally selected set of genes.
	The claims do not provide additional limitations which provide an integration of a judicial exception of a natural law into a practical application.  To integrate a judicial exception into a practical application, additional limitations must be specifically recited, and not merely 
	Dependent claims 2, 4, 6-7, 9, 11, 13-14, 16, 19-20 have been analyzed.  Dependent claims 2, 6-7, 9, 13-14, 16, 19-20 are directed to further abstract limitations.  Dependent claims 4, 11 are directed to additional steps of data gathering.  Additional abstract limitations cannot provide a practical application as they are a part of the judicial exception.  Additional data gathering limitations are insufficient to provide a practical application.
	None of these dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are analyzed to determine whether they provide a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claim 1, 8 and 15: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  The prior art Alvarez (PTO-892) obtains genetic information of an organism (human) as well as for phenotypes R and R’ (cancer free, and cancer, or responsive / nonresponsive) from a sample or samples, and gene sets from The Cancer Genome Atlas as set forth in the abstract.  Obtaining or receiving gene set data which is related to a desired phenotype is a routine activity in genotype-phenotype research.  Alvarez shows that this data gathering element is routine, well understood and conventional in 
	With respect to claims 1, 8 and 15:	the computer related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  The prior art Alvarez (PTO-892), Conti et al. (PTO-892- 6/12/2020) each recognizes that these computing elements are routine, well understood and conventional in the art. Alvarez specifically provides the VIPER program running on appropriate computing platforms comprising processors. The specification notes that the computer comprising the processors, programs, storage, recording media, etc. were well understood, routine and conventional elements. (See [0016-0018] and [0041-0046] which disclose well known and/or commercially available types of computers, computer systems, and computer readable storage media.)The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological 
	With respect to claim 1, 8 and 15: the additional limitations to the law of nature do not rise to the level of significantly more than the judicial exception.  As set forth above, the prior art shows that the additional elements of data gathering, and of computer system elements are insufficient to provide significantly more than the judicial exception. These limitations in addition to the law of nature do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. These additional limitations constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP 2106.05(b)&(c).)
	Dependent claims 2, 4, 6-7, 9, 11, 13-14, 16, 19-20 have been analyzed.  Dependent claims 2, 6-7, 9, 13-14, 16, 19-20 are directed to further abstract limitations.  Dependent claims 4, 11 are directed to additional steps of data gathering.  Additional abstract limitations cannot provide an inventive concept as they are a part of the judicial exception.  Additional data gathering limitations are insufficient to provide an inventive concept.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Applicant’s arguments
	Applicant’s arguments have been carefully considered, but are not persuasive. 
	With respect to the characterization of the limitations as comprising abstract ideas, and their categorizations, the Examiner has followed the direction provided in MPEP2106.04.  
In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea).  The limitations identified as comprising mathematical concepts fit this description.
	With respect to mental processes, the courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand.").
Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’)

	The claims do recite limitations which require collecting data, analyzing it, and displaying certain results, falling within the category of mental processes as described by Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).
	The implementation of the mental processes by a computer still makes them a mental process.  The mental process limitations of the claims are using the computer as a tool to perform the process, not requiring structural/functional interactions between the specific elements of the computer and the data.
	With respect to the identification of a law of nature, the naturally occurring correlation between genes and phenotypes has been determined to be a law of nature (Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117, 1135-36, 126 USPQ2d 1266, 1281 (Fed. Cir. 2018).	
	With respect to the arguments as to the limitations in addition providing a practical application or an inventive concept, these arguments are not persuasive.  
Because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. The analysis under Step 2A Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon 
	With respect to the limitations in addition providing an inventive concept, “An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).”
Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g))
	The limitations in addition to the judicial exception were found to be data gathering elements which are extra-solution activity, merely gathering data to be analyzed or acted upon by the judicial exception; and limitations of routine, well-understood and conventional elements at a high level of generality, merely needing a generic computer to perform the judicial exception.  The examiner provided appropriate evidence as to the routine, well-understood and conventional nature of the additional elements.
	With respect to applicant’s arguments of an improvement to a technology, “[I]it is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) ... In addition, the improvement can be provided by the additional element(s) in combination with the recited Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Another recitation of the same point is: “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.”
In the instant claims, whether the additional limitations are considered alone or in combination, they do not provide an inventive concept.  The limitations of the data analysis (the abstract ideas) cannot be the sole source of the improvement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bhat et al. Mesenchymal differentiation mediated by NF-kB promotes radiation resistance in glioblastoma. Cancer Cell (2013) vol 24: 331-346 and some supplemental information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631